Citation Nr: 0836026	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a comminuted fracture of the left clavicle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION


The veteran served on active duty from September 1965 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansa

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records reflect that on the veteran's 
separation examination in 1968, his urine was positive for 
sugar.  The examiner indicated that he was pre-diabetic.  
However, a subsequent 1972 examination noted no sugar in his 
urine.  There was no comment regarding the earlier finding.  
The veteran currently has diabetes mellitus.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

Since the record suggests initial manifestations of diabetes 
mellitus during service and since there is no VA examination 
or opinion of record, the Board finds that the veteran should 
be afforded a VA examination in order to determine if 
diabetes mellitus was initially manifest during service, the 
first post-service year, or is otherwise attributable to 
service.  

With regard to his left shoulder, the veteran was afforded a 
VA examination in January 2005.  X-rays were performed at 
that time, but not associated with the examination report.  
In the October 2008 informal hearing presentation, the 
veteran's representative requested that the Board obtain 
those x-ray reports.  Thus, they should be obtained.  Since 
the claim is being remanded, the Board finds that a current 
VA examination should be requested to determine the present 
level of disability of the left shoulder.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, VCAA notice was not issued with regard 
to Dingess/Hartman.  As this case is being remanded, the 
veteran should be notified of such.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent a VCAA letter 
which provides information pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain and associate with the claims 
file copies the x-rays taken in 
conjunction with the January 2005 VA 
examination.  

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests, 
including x-rays if indicated, should be 
accomplished.  

The examiner should indicate if there is 
fibrous union, nonunion (false flail 
joint), or loss of head (flail joint).  

Range of motion testing should be 
conducted on the veteran's left shoulder.  
The examiner should report the findings 
in degrees and should indicate if the 
veteran has ankylosis.  

The examiner should also, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), indicate whether the service-
connected left shoulder disability is 
productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.   Schedule the veteran for a VA 
diabetes mellitus examination to 
determine the nature and etiology of 
currently diagnosed diabetes mellitus.  
Any indicated tests should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that diabetes mellitus was initially 
manifest during service, the first post-
service year, or is otherwise 
attributable to service.  

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


